Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 1 of 300 PageID #:
                                     1320
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 2 of 300 PageID #:
                                     1321
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 3 of 300 PageID #:
                                     1322
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 4 of 300 PageID #:
                                     1323
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 5 of 300 PageID #:
                                     1324
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 6 of 300 PageID #:
                                     1325
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 7 of 300 PageID #:
                                     1326
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 8 of 300 PageID #:
                                     1327
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 9 of 300 PageID #:
                                     1328
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 10 of 300 PageID #:
                                     1329
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 11 of 300 PageID #:
                                     1330
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 12 of 300 PageID #:
                                     1331
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 13 of 300 PageID #:
                                     1332
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 14 of 300 PageID #:
                                     1333
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 15 of 300 PageID #:
                                     1334
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 16 of 300 PageID #:
                                     1335
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 17 of 300 PageID #:
                                     1336
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 18 of 300 PageID #:
                                     1337
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 19 of 300 PageID #:
                                     1338
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 20 of 300 PageID #:
                                     1339
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 21 of 300 PageID #:
                                     1340
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 22 of 300 PageID #:
                                     1341
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 23 of 300 PageID #:
                                     1342
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 24 of 300 PageID #:
                                     1343
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 25 of 300 PageID #:
                                     1344
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 26 of 300 PageID #:
                                     1345
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 27 of 300 PageID #:
                                     1346
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 28 of 300 PageID #:
                                     1347
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 29 of 300 PageID #:
                                     1348
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 30 of 300 PageID #:
                                     1349
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 31 of 300 PageID #:
                                     1350
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 32 of 300 PageID #:
                                     1351
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 33 of 300 PageID #:
                                     1352
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 34 of 300 PageID #:
                                     1353
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 35 of 300 PageID #:
                                     1354
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 36 of 300 PageID #:
                                     1355
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 37 of 300 PageID #:
                                     1356
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 38 of 300 PageID #:
                                     1357
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 39 of 300 PageID #:
                                     1358
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 40 of 300 PageID #:
                                     1359
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 41 of 300 PageID #:
                                     1360
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 42 of 300 PageID #:
                                     1361
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 43 of 300 PageID #:
                                     1362
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 44 of 300 PageID #:
                                     1363
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 45 of 300 PageID #:
                                     1364
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 46 of 300 PageID #:
                                     1365
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 47 of 300 PageID #:
                                     1366
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 48 of 300 PageID #:
                                     1367
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 49 of 300 PageID #:
                                     1368
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 50 of 300 PageID #:
                                     1369
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 51 of 300 PageID #:
                                     1370
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 52 of 300 PageID #:
                                     1371
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 53 of 300 PageID #:
                                     1372
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 54 of 300 PageID #:
                                     1373
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 55 of 300 PageID #:
                                     1374
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 56 of 300 PageID #:
                                     1375
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 57 of 300 PageID #:
                                     1376
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 58 of 300 PageID #:
                                     1377
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 59 of 300 PageID #:
                                     1378
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 60 of 300 PageID #:
                                     1379
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 61 of 300 PageID #:
                                     1380
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 62 of 300 PageID #:
                                     1381
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 63 of 300 PageID #:
                                     1382
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 64 of 300 PageID #:
                                     1383
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 65 of 300 PageID #:
                                     1384
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 66 of 300 PageID #:
                                     1385
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 67 of 300 PageID #:
                                     1386
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 68 of 300 PageID #:
                                     1387
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 69 of 300 PageID #:
                                     1388
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 70 of 300 PageID #:
                                     1389
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 71 of 300 PageID #:
                                     1390
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 72 of 300 PageID #:
                                     1391
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 73 of 300 PageID #:
                                     1392
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 74 of 300 PageID #:
                                     1393
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 75 of 300 PageID #:
                                     1394
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 76 of 300 PageID #:
                                     1395
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 77 of 300 PageID #:
                                     1396
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 78 of 300 PageID #:
                                     1397
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 79 of 300 PageID #:
                                     1398
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 80 of 300 PageID #:
                                     1399
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 81 of 300 PageID #:
                                     1400
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 82 of 300 PageID #:
                                     1401
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 83 of 300 PageID #:
                                     1402
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 84 of 300 PageID #:
                                     1403
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 85 of 300 PageID #:
                                     1404
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 86 of 300 PageID #:
                                     1405
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 87 of 300 PageID #:
                                     1406
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 88 of 300 PageID #:
                                     1407
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 89 of 300 PageID #:
                                     1408
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 90 of 300 PageID #:
                                     1409
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 91 of 300 PageID #:
                                     1410
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 92 of 300 PageID #:
                                     1411
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 93 of 300 PageID #:
                                     1412
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 94 of 300 PageID #:
                                     1413
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 95 of 300 PageID #:
                                     1414
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 96 of 300 PageID #:
                                     1415
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 97 of 300 PageID #:
                                     1416
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 98 of 300 PageID #:
                                     1417
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 99 of 300 PageID #:
                                     1418
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 100 of 300 PageID #:
                                      1419
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 101 of 300 PageID #:
                                      1420
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 102 of 300 PageID #:
                                      1421
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 103 of 300 PageID #:
                                      1422
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 104 of 300 PageID #:
                                      1423
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 105 of 300 PageID #:
                                      1424
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 106 of 300 PageID #:
                                      1425
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 107 of 300 PageID #:
                                      1426
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 108 of 300 PageID #:
                                      1427
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 109 of 300 PageID #:
                                      1428
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 110 of 300 PageID #:
                                      1429
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 111 of 300 PageID #:
                                      1430
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 112 of 300 PageID #:
                                      1431
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 113 of 300 PageID #:
                                      1432
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 114 of 300 PageID #:
                                      1433
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 115 of 300 PageID #:
                                      1434
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 116 of 300 PageID #:
                                      1435
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 117 of 300 PageID #:
                                      1436
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 118 of 300 PageID #:
                                      1437
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 119 of 300 PageID #:
                                      1438
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 120 of 300 PageID #:
                                      1439
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 121 of 300 PageID #:
                                      1440
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 122 of 300 PageID #:
                                      1441
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 123 of 300 PageID #:
                                      1442
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 124 of 300 PageID #:
                                      1443
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 125 of 300 PageID #:
                                      1444
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 126 of 300 PageID #:
                                      1445
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 127 of 300 PageID #:
                                      1446
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 128 of 300 PageID #:
                                      1447
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 129 of 300 PageID #:
                                      1448
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 130 of 300 PageID #:
                                      1449
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 131 of 300 PageID #:
                                      1450
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 132 of 300 PageID #:
                                      1451
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 133 of 300 PageID #:
                                      1452
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 134 of 300 PageID #:
                                      1453
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 135 of 300 PageID #:
                                      1454
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 136 of 300 PageID #:
                                      1455
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 137 of 300 PageID #:
                                      1456
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 138 of 300 PageID #:
                                      1457
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 139 of 300 PageID #:
                                      1458
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 140 of 300 PageID #:
                                      1459
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 141 of 300 PageID #:
                                      1460
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 142 of 300 PageID #:
                                      1461
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 143 of 300 PageID #:
                                      1462
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 144 of 300 PageID #:
                                      1463
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 145 of 300 PageID #:
                                      1464
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 146 of 300 PageID #:
                                      1465
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 147 of 300 PageID #:
                                      1466
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 148 of 300 PageID #:
                                      1467
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 149 of 300 PageID #:
                                      1468
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 150 of 300 PageID #:
                                      1469
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 151 of 300 PageID #:
                                      1470
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 152 of 300 PageID #:
                                      1471
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 153 of 300 PageID #:
                                      1472
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 154 of 300 PageID #:
                                      1473
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 155 of 300 PageID #:
                                      1474
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 156 of 300 PageID #:
                                      1475
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 157 of 300 PageID #:
                                      1476
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 158 of 300 PageID #:
                                      1477
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 159 of 300 PageID #:
                                      1478
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 160 of 300 PageID #:
                                      1479
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 161 of 300 PageID #:
                                      1480
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 162 of 300 PageID #:
                                      1481
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 163 of 300 PageID #:
                                      1482
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 164 of 300 PageID #:
                                      1483
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 165 of 300 PageID #:
                                      1484
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 166 of 300 PageID #:
                                      1485
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 167 of 300 PageID #:
                                      1486
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 168 of 300 PageID #:
                                      1487
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 169 of 300 PageID #:
                                      1488
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 170 of 300 PageID #:
                                      1489
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 171 of 300 PageID #:
                                      1490
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 172 of 300 PageID #:
                                      1491
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 173 of 300 PageID #:
                                      1492
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 174 of 300 PageID #:
                                      1493
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 175 of 300 PageID #:
                                      1494
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 176 of 300 PageID #:
                                      1495
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 177 of 300 PageID #:
                                      1496
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 178 of 300 PageID #:
                                      1497
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 179 of 300 PageID #:
                                      1498
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 180 of 300 PageID #:
                                      1499
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 181 of 300 PageID #:
                                      1500
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 182 of 300 PageID #:
                                      1501
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 183 of 300 PageID #:
                                      1502
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 184 of 300 PageID #:
                                      1503
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 185 of 300 PageID #:
                                      1504
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 186 of 300 PageID #:
                                      1505
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 187 of 300 PageID #:
                                      1506
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 188 of 300 PageID #:
                                      1507
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 189 of 300 PageID #:
                                      1508
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 190 of 300 PageID #:
                                      1509
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 191 of 300 PageID #:
                                      1510
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 192 of 300 PageID #:
                                      1511
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 193 of 300 PageID #:
                                      1512
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 194 of 300 PageID #:
                                      1513
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 195 of 300 PageID #:
                                      1514
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 196 of 300 PageID #:
                                      1515
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 197 of 300 PageID #:
                                      1516
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 198 of 300 PageID #:
                                      1517
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 199 of 300 PageID #:
                                      1518
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 200 of 300 PageID #:
                                      1519
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 201 of 300 PageID #:
                                      1520
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 202 of 300 PageID #:
                                      1521
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 203 of 300 PageID #:
                                      1522
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 204 of 300 PageID #:
                                      1523
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 205 of 300 PageID #:
                                      1524
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 206 of 300 PageID #:
                                      1525
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 207 of 300 PageID #:
                                      1526
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 208 of 300 PageID #:
                                      1527
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 209 of 300 PageID #:
                                      1528
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 210 of 300 PageID #:
                                      1529
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 211 of 300 PageID #:
                                      1530
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 212 of 300 PageID #:
                                      1531
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 213 of 300 PageID #:
                                      1532
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 214 of 300 PageID #:
                                      1533
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 215 of 300 PageID #:
                                      1534
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 216 of 300 PageID #:
                                      1535
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 217 of 300 PageID #:
                                      1536
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 218 of 300 PageID #:
                                      1537
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 219 of 300 PageID #:
                                      1538
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 220 of 300 PageID #:
                                      1539
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 221 of 300 PageID #:
                                      1540
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 222 of 300 PageID #:
                                      1541
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 223 of 300 PageID #:
                                      1542
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 224 of 300 PageID #:
                                      1543
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 225 of 300 PageID #:
                                      1544
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 226 of 300 PageID #:
                                      1545
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 227 of 300 PageID #:
                                      1546
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 228 of 300 PageID #:
                                      1547
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 229 of 300 PageID #:
                                      1548
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 230 of 300 PageID #:
                                      1549
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 231 of 300 PageID #:
                                      1550
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 232 of 300 PageID #:
                                      1551
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 233 of 300 PageID #:
                                      1552
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 234 of 300 PageID #:
                                      1553
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 235 of 300 PageID #:
                                      1554
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 236 of 300 PageID #:
                                      1555
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 237 of 300 PageID #:
                                      1556
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 238 of 300 PageID #:
                                      1557
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 239 of 300 PageID #:
                                      1558
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 240 of 300 PageID #:
                                      1559
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 241 of 300 PageID #:
                                      1560
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 242 of 300 PageID #:
                                      1561
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 243 of 300 PageID #:
                                      1562
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 244 of 300 PageID #:
                                      1563
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 245 of 300 PageID #:
                                      1564
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 246 of 300 PageID #:
                                      1565
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 247 of 300 PageID #:
                                      1566
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 248 of 300 PageID #:
                                      1567
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 249 of 300 PageID #:
                                      1568
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 250 of 300 PageID #:
                                      1569
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 251 of 300 PageID #:
                                      1570
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 252 of 300 PageID #:
                                      1571
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 253 of 300 PageID #:
                                      1572
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 254 of 300 PageID #:
                                      1573
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 255 of 300 PageID #:
                                      1574
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 256 of 300 PageID #:
                                      1575
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 257 of 300 PageID #:
                                      1576
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 258 of 300 PageID #:
                                      1577
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 259 of 300 PageID #:
                                      1578
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 260 of 300 PageID #:
                                      1579
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 261 of 300 PageID #:
                                      1580
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 262 of 300 PageID #:
                                      1581
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 263 of 300 PageID #:
                                      1582
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 264 of 300 PageID #:
                                      1583
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 265 of 300 PageID #:
                                      1584
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 266 of 300 PageID #:
                                      1585
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 267 of 300 PageID #:
                                      1586
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 268 of 300 PageID #:
                                      1587
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 269 of 300 PageID #:
                                      1588
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 270 of 300 PageID #:
                                      1589
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 271 of 300 PageID #:
                                      1590
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 272 of 300 PageID #:
                                      1591
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 273 of 300 PageID #:
                                      1592
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 274 of 300 PageID #:
                                      1593
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 275 of 300 PageID #:
                                      1594
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 276 of 300 PageID #:
                                      1595
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 277 of 300 PageID #:
                                      1596
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 278 of 300 PageID #:
                                      1597
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 279 of 300 PageID #:
                                      1598
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 280 of 300 PageID #:
                                      1599
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 281 of 300 PageID #:
                                      1600
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 282 of 300 PageID #:
                                      1601
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 283 of 300 PageID #:
                                      1602
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 284 of 300 PageID #:
                                      1603
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 285 of 300 PageID #:
                                      1604
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 286 of 300 PageID #:
                                      1605
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 287 of 300 PageID #:
                                      1606
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 288 of 300 PageID #:
                                      1607
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 289 of 300 PageID #:
                                      1608
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 290 of 300 PageID #:
                                      1609
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 291 of 300 PageID #:
                                      1610
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 292 of 300 PageID #:
                                      1611
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 293 of 300 PageID #:
                                      1612
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 294 of 300 PageID #:
                                      1613
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 295 of 300 PageID #:
                                      1614
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 296 of 300 PageID #:
                                      1615
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 297 of 300 PageID #:
                                      1616
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 298 of 300 PageID #:
                                      1617
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 299 of 300 PageID #:
                                      1618
Case 1:17-cv-00052-IMK-MJA Document 116-3 Filed 07/08/19 Page 300 of 300 PageID #:
                                      1619
